DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-9, filed on 3/23/2021, with respect to 35 U.S.C. 112(b) rejection of claims 7, 15, and 29; and 35 U.S.C. 103(a) rejection of claims 1-2, 9-10, 17-18, and 24-25 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 7, 15, and 29; and 35 U.S.C. 103(a) rejection of claims 1-2, 9-10, 17-18, and 24-25 has been withdrawn. 

Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
With regard to the 35 U.S.C. 112(b) rejection of claim 22, no amendment has been added to claim 22 to overcome the rejection, therefore, the 35 U.S.C. 112(b) rejection of claim 22 is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1-2, 4-10, 12-18, 20-25, and 27-30 are objected to because of the following informalities:
(1) Regarding claim 1:
the UE”; there is a lack of antecedent basis, the examiner suggests changing to “receiving, from a user equipment (UE)”.
Line 5 recites “receiving, from a user equipment (UE)”; the examiner suggest changing to “receiving, from the UE”.
(2) Regarding claim 9:
Line 8 recites “receiving, from the UE”; there is a lack of antecedent basis, the examiner suggests changing to “receiving, from a user equipment (UE)”.
Line 10 recites “receiving, from a user equipment (UE)”; the examiner suggest changing to “receiving, from the UE”.
(3) Regarding claim 17:
Line 4 recites “receiving, from the UE”; there is a lack of antecedent basis, the examiner suggests changing to “receiving, from a user equipment (UE)”.
Line 6 recites “receiving, from a user equipment (UE)”; the examiner suggest changing to “receiving, from the UE”.
(4) Regarding claim 24:
Line 5 recites “receiving, from the UE”; there is a lack of antecedent basis, the examiner suggests changing to “receiving, from a user equipment (UE)”.
Line 7 recites “receiving, from a user equipment (UE)”; the examiner suggest changing to “receiving, from the UE”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “means for configuring, based on receiving the indication, a preferred uplink beam for the UE”. Claim 22 depend on claim 17, and claim 17 recites “a first indication of at least a partial uplink beam failure” and “a second indication to use a separate uplink beam”.  It is unclear which indication claim 22 is referring to, the examiner suggests the applicant to amend claim 22 to define the claimed “indication”.

Allowable Subject Matter
Claims 1-2, 4-10, 12-18, 21-21, 23-25, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method for wireless communication, comprising: transmitting a set of downlink reference signals corresponding to a set of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/21/2021